DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is amended. Claim 7 is newly added. Claims 1-4 and 7 are pending examination as below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunther (US 2015/0263326).
	As to claim 1, Gunther discloses an assembled battery (Figure 1) in which a plurality of single cells (20) are arranged along a prescribed arrangement direction and each of adjacent single cells is electrically connected by a bus bar (Figures 2-14, 39) ([0002]). 
The single cell (Figure 1, 22) which inherently includes an electrode body and an outer package ([0023]), which houses the electrode body and an electrode terminal 
The bus bar (Figures 2-14, 39) includes a plate-shaped base portion (40) which is disposed between the electrode terminals (24 and 28) of adjacent single cells (22 and 26) and which extends along the arrangement direction ([0023]). 
A plate-shaped joining projection (Figure 8, 46) extending along the plate-shaped electrode terminal (24 and 28) and a locking biasing portion (42) which locks the electrode terminal (24 and 28) and the bus bar (39) to each other and which biases the electrode terminal (24 and 28) toward the joining projection (46) are formed at both ends of the plate-shaped base portion (40) in the arrangement direction ([0023]). 
The plate-shaped electrode terminal (Figure 8, 24 and 28) and the plate-shaped joining projection (46) come into surface contact with each other and a tip portion of the electrode terminal (24 and 28) and a tip portion of the joining projection (46) are welded to each other (50 and 52) ([0027]) and a welded portion is formed to straddle the tip portion of the electrode terminal and the joining projection (examiner has labelled as C in Figure 8 below).

    PNG
    media_image1.png
    789
    926
    media_image1.png
    Greyscale

	As to claim 2, Gunther discloses that the locking biasing portion (42) is provided at each of both side edges (examiner has labelled side edge A and side edge B in Figure 8) of the both ends of the plate-shaped base portion (40).

    PNG
    media_image2.png
    789
    926
    media_image2.png
    Greyscale



As to claim 7, Gunther discloses that a height position of the tip portion of the electrode terminal is aligned with a height portion of the joining projection (see A or B direction in Fig. 8 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther (US 2015/0263326) as applied to claims 1-3 and 7 above and in view of Kohei (JP 2016/091607).
	As to claim 4, Gunther discloses all of the elements of the current invention as stated above except that the outer package of the single cell is a laminated film. 
	Kohei discloses (Figure 1) a battery pack including a laminated battery stack (100) configured by stacking a plurality of single cells (1) each of which has an electrode (2, 3) protruding from it ([0008]).
	Kohei teaches that a laminated battery cell allows the power generating body (Gunther refers to as battery cell) to be hermetically sealed by an envelope body ([0015-0016]).
It would have been obvious to one of ordinary skill in the art at the time of filing to	 incorporate the laminated battery case of Kohei to modify the battery cells of Gunther in order to allow the battery cells to be hermetically sealed by the laminate outer package.

Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. The Applicant has argued that “the welded portions (50, 52) disclosed in Gunther are not formed so as to straddle the tip portion of the electrode terminal and the tip portion of the joining projection. With reference to [0027] of Gunther, it is expected that the welded portions (50, 52) of Gunther are formed by the laser penetrating the bus bar (40) and reaching the electrode terminal (24, 28); the weld portion is clearly not located at the tip portions. Therefore, the welding portion (50, 52) disclosed in Gunther portion, which defines an area and not just the tip of the electrode terminals and/or joining portion. The weld of Gunter is in the tip portion the electrode and joining portion (see Figure 8).
	The Applicant has further argued that “in the welding structure disclosed in Gunther, the state of welding cannot be checked from the outside of the busbar (40), since the laser needs to penetrate the bus bar (40). As a result, in the welding structure disclosed in Gunther, it is difficult to visually adjust the irradiation condition of the laser beam, similar to the conventional structure described in Applicant’s disclosure.” The examiner notes that this argument is not commensurate with the scope of Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES

Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722